Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed in on 07/29/2019.
Claims 1-17 are currently pending.
Claims 1-10 are been examined in this office action.
Claims 11-17 are withdrawn being drawn to a nonelected invention.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a case former, classified in at least B65B43/10 and B65B43/265.
II. Claims 11-17, drawn to a method of operating a case former, classified in at least B31B50/784.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by hand.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
•	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Kevin Cukierski on 4/9/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 2 is objected to because of the following informalities:  
The claim construction appears to have idiomatic issue as a result of a literal translation. Correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by DEERING (US 20160257089 A1)or, in the alternative, under 35 U.S.C. 103 as obvious over Adams (US 20150027086 A1).
Regarding claim 1, DEERING discloses a case former (10) comprising: 
a case-moving assembly (12) comprising a case mover (14a) and a case-moving-assembly actuator (18) operably connected to the case mover (14) to move the case mover (14) from a rest position to a delivery position [0031]; 
a case squarer (via lugs L and T) comprising a squaring component (14b) and a case-squarer actuator (via its actuator 18) operably connected to the squaring component (14b) to move the squaring component (14b) from a squaring position (Fig. 6) to a case-passage position (Fig. 14); and 
a controller (via controlled motion as described in Abstract and [0038]) operably connected to the case-moving-assembly actuator (18) and the case-squarer actuator (actuator of 18b of 14b), the controller configured to, after the case has been received by the case mover (14a), control the case-moving-assembly actuator (18) to move the 
wherein applicant argues that DEERING does not particularly trach the controller, Adams in a related invention discloses a carton erector (Fig. 1) having a control system (120) which is used to control the overall operation of the apparatus, including the properly timed motion of its various moving parts [0041]-[0042]
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention, to modify the carton former of Deering to incorporate a control system which is used to control the overall operation of the apparatus, including the properly timed motion of its various moving parts as taught by Adams in order to prevent packing mistakes and waste [0042].

Regarding claim 2, wherein movement of the case mover (14a) from the rest position (Fig. 5) to the delivery position (Fig. 10) so the case (B) contacts the part of the case squarer (Fig. 10) manipulates the case into having a rectangular cross-section (Fig. 14).
Regarding claim 3, wherein the case (C) comprises four walls (the four side walls, Figs. 13-14), wherein the case has the rectangular cross-section (Fig. 14) when the interior angles formed between adjacent walls of the case are within two degrees of ninety degrees (Fig. 14).
Regarding claim 4, wherein the case-squarer actuator (actuator 18) is configured to rotate the squaring component (14b) from the squaring position (Fig. 7) to the case-passage position (Fig. 14).
Regarding claim 5, further comprising a sensor, wherein the controller (120 of Adams) is communicatively connected to the sensor ([0010] of Adams) and further configured to, responsive to the sensor being triggered, control the case-squarer actuator to move the squaring component from the squaring position to the case-passage position ([0013] “a control system having a plurality of sensors and a programmable controller which has a configuration adapted to control the coordinated actions of this apparatus' various parts” See also [0041] of Adams).
Regarding claim 6, wherein movement of the case to a designated position triggers the sensor ([0041] of Adams)
Regarding claim 7, wherein the sensor is triggered upon the sensor detecting the case ([0041] of Adams)
Regarding claim 8, wherein the sensor is triggered upon the sensor detecting something other than the case. ([0041] of Adams)
Regarding claim 9, wherein the sensor is positioned downstream of the part of the case squarer. (Fig. 2 of Adams)

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731